              Case 1:18-po-00088-SAB Document 31 Filed 06/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-po-00088-SAB

12                  Plaintiff,                          ORDER VACATING JULY 17, 2020
                                                        MOTION HEARING
13          v.

14   SANDI J. MCCOY,

15                  Defendant.

16

17          On April 4, 2020, an order issued granting the stipulation of the parties to continue the

18 bench trial in this matter and setting a motion schedule. Pursuant to the order, motions were to

19 be filed on or before June 12, 2020. (ECF No. 26.) On June 11, 2020, the court granted an
20 extension of the briefing schedule and motions were to filed on or before June 19, 2020. (ECF

21 No. 30.) The deadline to file motions has passed and no motions have been filed. Accordingly,

22 IT IS HEREBY ORDERED that the motion hearing set for July 17, 2020 is VACATED and the

23 parties need not appear on that date.

24
     IT IS SO ORDERED.
25

26 Dated:     June 22, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
